EXHIBIT A
                                                                                          US0093 00723B2


(12) United States Patent                                               (10) Patent No.:                   US 9,300,723 B2
       Rothschild                                                       (45) Date of Patent:                      *Mar. 29, 2016
(54)   ENABLING SOCIAL INTERACTIVE                                  (56)                      References Cited
       WIRELESS COMMUNICATIONS
                                                                                     U.S. PATENT DOCUMENTS
(75) Inventor: Leigh M. Rothschild, Sunny Isles                            4,672,572 A         6/1987 Alsberg
               Beach, FL (US)                                              5,555.407 A         9, 1996 Cloutier et al.
                                                                           5,694,546 A        12/1997 Reisman
(73) Assignee: Display Technologies, LLC, Plano, TX                        5,805.442 A         9, 1998 Crater et al.
               (US)                                                        5,857,187 A        1/1999 Uenoyama et al.
                                                                           5,892,825 A        4/1999 Mages et al.
(*) Notice: Subject to any disclaimer, the term of this                    5,915,093 A         6/1999 Berlin et al.
               patent is extended or adjusted under 35                                           (Continued)
               U.S.C. 154(b) by 398 days.                                             OTHER PUBLICATIONS
               This patent is Subject to a terminal dis             “Bluetooth Demystified”. Nathan J. Muller, 2000, chapter 8, pp.
                   claimer.
                                                                    290-304.
(21) Appl. No.: 13/494,097                                          Takahashi. D., “A New Medium. The Bridge Solution; CD-Roms
                                                                    help give the illusion that the PC has No Limits...” The Wall Street
                                                                    Journal, Dow Jones & Co., Mar. 20, 1997.
(22) Filed:        Jun. 12, 2012                                    Ladd, E., “The Document Tags.” Oct. 23, 2006, retrieved from the
                                                                    Internet:    <http://www.sunsite.serc.iisc.ernet.in/virlib.html/plati
(65)                  Prior Publication Data                        num? ch4.htm>.
       US 2012/O254360-A1          Oct. 4, 2012                                                  (Continued)
             Related U.S. Application Data                          Primary Examiner — Jungwon Chang
(63) Continuation-in-part of application No. 11/999,570,            (74) Attorney, Agent, or Firm — Greer, Burns & Crain, Ltd.
     filed on Dec. 7, 2007, now Pat. No. 8,671,195.
                                                                    (57)                        ABSTRACT
(51)   Int. C.                                                      A transfer system from transferring a media file includes a
       G06F 15/16              (2006.01)                            vehicle media system and a wireless mobile device. The
       H04L 29/08              (2006.01)                            vehicle media system includes a wireless receiver, a security
       H04L 29/06              (2006.01)                            measure, and a processor configured to wirelessly detect the
       HO47 (2/08              (2009.01)                            wireless mobile device, and receive, using the wireless
(52)   U.S. C.                                                      receiver, the media file from the wireless mobile device. The
       CPC ............ H04L 67/06 (2013.01); H04L 63/0209          wireless mobile device includes a wireless transmitter, and a
              (2013.01); H04L 63/10 (2013.01); H04L 63/20           processor configured to wirelessly detect the vehicle media
                          (2013.01); H04 W 12/08 (2013.01)          system, and transmit, using the wireless receiver, the media
(58)   Field of Classification Search                               file from the wireless mobile device. At least one of the
       CPC ..... H04L 63/00, H04L 63/0209; H04L 63/10;              wireless mobile device and vehicle media system is config
                 H04L 67/06; H04L 65/1069; H04L 67/14;              ured to create a wireless connection between the vehicle
                               H04L 63/20: H04W 12/08               media system and the wireless mobile device, and the wire
       USPC ........ 701/33; 370/338,395.52; 709/223, 203,          less connection does not include the security measure.
                                   709/225, 229, 217:455/420
       See application file for complete search history.                             50 Claims, 4 Drawing Sheets

                                                                                         22




                                      SO




                                           20                  26
                                                               US 9,300,723 B2
                                                                          Page 2

(56)                   References Cited                                                           OTHER PUBLICATIONS
                   U.S. PATENT DOCUMENTS                                       Creative Wonders/Electronic Arts. “ABC News Links—from CD
                                                                               ROM Access.” Aug. 17, 2007, retrieved from the Internet: <http://
               A
       5,922,045        7, 1999   Hanson                                       www.cdaccess.com/html/pc/abcnews.htm>.
               A
       5.937,158        8, 1999   Uranaka
               A
       5.996,000       11, 1999   Shuster                                      Krushenisky, C., “Reference Resources That Make the Best Reports
               A
       6,101,534        8, 2000   Rothschild                                   Even Better.” Smart Computing, Aug. 17, 2007, retrieved from the
               A
       6,145,088       11, 2000   Stevens                                      Internet: <http://www.smartcomputing.com.>.
               B1
       6,594,692        T/2003    Reisman                                      Iqbal, M.S., et al., “A Simplified and an Efficient Packet Level
               B2
       7,631,084       12, 2009   Thomas et al.                                Internet Access Control Scheme.' Ethertech Conslit. Ltd., UK, 1992.
               B1
       7.711.783        5, 2010   Violleau et al.                              Heylighen, F. “WorldWideWeb: a distributed hypermedia paradigm
               C1
       6,101,534        6, 2011   Rothschild                                   for global networking.” SHARE Europe Spring Conference, pp. 355
 2004/O128375 A1        T/2004    Rockwell                                     368, Brussels, Belgium, Apr. 1994.
 2004/O133631           T/2004    Hagen et al. .................. TO9,203      Citrix Winview for Networks Installation Guide, Citrix Systems, Inc.,
 2005/0226,254         10, 2005   Vimpari ...                  370,395.52      1990. Version WV2.3.em.
 2007/OO94366           4, 2007   Ayoub .......................... 709,223     Reisman, R.R., “Raising a Bumper Crop of CD-ROM Hybrids.”
 2008/O120369           5/2008    Gustavsson                                   Mass HighTech. Mass Tech Times, Inc., Boston, MA, Sep. 2, 1996,
 2008/022O760           9, 2008   Ullah ............................ 455,420   vol. 14, No. 29, p. 17.
 2009, OO46677          2, 2009   Toledano et al. ............. 370,338        Britton, M. et al., “Discover Desktop Conferencing with Netmeeting
 2009. O150554          6, 2009   Rothschild                                   2.0, IDG Books Worldwide, Inc., 1997.
 2010, OO63670          3, 2010   Brzezinski et al. ............. TO1/33
 2011/0202993           8, 2011   Rothschild                                   * cited by examiner
U.S. Patent   Mar. 29, 2016   Sheet 1 of 4   US 9,300,723 B2




                                                     S




                                                     s
U.S. Patent    Mar. 29, 2016   Sheet 2 of 4   US 9,300,723 B2




          S.
U.S. Patent    Mar. 29, 2016   Sheet 3 of 4   US 9,300,723 B2




          Se
U.S. Patent   Mar. 29, 2016        Sheet 4 of 4         US 9,300,723 B2



       100
              N
                               Media Node
                                                      102
                          Disposed Within
                           Wireless Range


                              Media Terminal
                                                      104
                                 Detects
                               Media Node



                          Media Terminal
                             Initiates                106
                        Communication Link
                         With Media Node



                             Establish                108
                        Communication Link




                              Transmit Digital
                                Media File              110
                                 Between
                              Media Node and
                              Media Terminal



                                                  FIGURE 4
                                                     US 9,300,723 B2
                              1.                                                                      2
          ENABLING SOCIAL INTERACTIVE                                  structured to display, save, edit, manipulate, and/or transfer
           WIRELESS COMMUNICATIONS                                     the one or more digital media files.
                                                                               BRIEF DESCRIPTION OF THE SEVERAL
             CROSS-REFERENCE TO RELATED                                             VIEWS OF THE DRAWINGS
                    APPLICATIONS
                                                                          For a more complete understanding of the nature of the
  This application is a Continuation-in-Part of U.S. applica           present disclosure, reference should be had to the following
tion Ser. No. 11/999,570, filed on Dec. 7, 2007, which is              detailed description taken in connection with the accompa
incorporated herein by reference in its entirety.                 10   nying drawings in which:
                                                                          FIG. 1 is a schematic representation of one embodiment of
                      BACKGROUND
                                                                       the digital media communication protocol in accordance with
                                                                       the present specification.
                                                                          FIG. 2 is a schematic representation of another embodi
  1. Field                                                        15   ment of the digital media communication protocol in accor
   The present disclosure is generally related to a digital            dance with the present specification.
media communication protocol structured to facilitate trans               FIG.3 is a schematic representation of yet another embodi
ferring and/or transmitting one or more digital media files to         ment of the digital media communication protocol in accor
and/or from a media terminal and a media node via at least
                                                                       dance with the present specification.
                                                                          FIG. 4 is a partial flow chart of at least one illustrative
one interactive computer network.                                      implementation of the digital media communication protocol
   2. Description of the Related Art                                   of the present specification. FIG. 1 is a schematic represen
   As technology continues to develop and play a significant           tation of at least one embodiment of the system for enabling
                                                                       Social interactive wireless communication as disclosed in
role in today's Society, a vast majority of portable devices,
including mobile telephones, cellular telephones, portable
                                                                  25   accordance with the present disclosure.
MP3 players, handheld or portable game consoles, Personal                 Like reference numerals refer to like parts throughout the
Digital Assistants ("PDA), etc. are equipped with memory               several views of the drawings.
devices, such as hard drives and/or removable flash or                                  DETAILED DESCRIPTION
memory cards, which are capable of holding or storing large       30
amounts of data and or digital media files including digital              As shown in the accompanying drawings, the present
photographs, Videos, audio/music files, etc. Accordingly,              specification relates to a digital media communication proto
with the advent of such devices having these capabilities,             col, generally indicated as 10. As illustrated in FIGS. 1
individuals or users are more inclined to carry around their           through 3, at least one embodiment of the present protocol or
media files, such as, for example, digital photo albums, family   35   system 10 includes one or more media terminals 20 and one or
Videos, and/or favorite music tracks.                                  more media nodes 30. In particular, the media terminal(s) 20
  The drawback to the above noted portable media devices,              of at least one embodiment is disposed in an accessible rela
however, is that many of the devices include relatively small          tion to at least one interactive computer network 40 and may
display screens, some of which display poor quality photos             include, for example, a computer processing device 22, an
                                                                  40   input device 24, and a display device 26. Accordingly, as
and/or videos. In addition, the speakers associated with the           shown in FIG. 1, the media terminal(s) 20 of the various
corresponding portable device(s) are typically rather Small            embodiments described herein may include a computer, how
and produce minimal or poor Sound therefrom.                           ever, any device structured to facilitate the practice of the
  In addition, the individuals or users of the media devices           present system in the intended fashion may be utilized,
may desire to share the digital media files and/or transfer,      45   including but in no way limited to a desktop computer, laptop
display, or play the files on a computer or other media device         or notebook computer, PDA, Video game console, mobile
equipped with a larger or better quality Screen, or having             telephone, media system of a vehicle (e.g., an automobile),
higher quality speakers than that disposed on the portable             etc.
device(s). In addition, some media devices may have better                The media node(s) 30 of at least one embodiment of the
editing software, or have access to the World Wide Web to         50   present system 10 generally includes a portable device Such
further distribute the digital media files.                            as a cellular or mobile telephone, PDA, portable mp3 player,
                                                                       laptop or notebook computer, or any other digital media
   Accordingly, it would be advantageous if the digital media          device structured to facilitate the practice of the present sys
communication protocol of the present specification is struc           tem in the intended manner. In at least one embodiment,
tured to facilitate transferring or transmitting one or more      55   however, the media node 30 is not limited to a portable device,
digital media files between two or more media devices. Such            and may include a more stationary device or structure such as,
as a media terminal and/or a media node, via at least one              for example, a desktop computer.
interactive computer network. In particular, it would be ben              Furthermore, the various embodiments of the present
eficial if the digital media communication protocol includes a         specification include at least one interactive computer net
communication link structured to bypass at least one or more      60   work 40, 40'. In particular, as illustrated in FIG. 1, at least one
security measures, such as a password and/or firewall,                 embodiment includes one or more home, office, private, lim
employed by the interactive computer network, the corre                ited, or closed interactive computer networks 40 at least par
sponding networking devices, and/or the particular media               tially defined by one or more networking devices 42, includ
devices themselves.                                                    ing but not limited to a router, access point, and/or Switch.
  In addition, once the communication link is established it      65   Accordingly, the interactive computer network 40 may
would be particularly beneficial if the various media devices,         include a Local Area Network (“LAN”), Wide Area Network
including the media terminal(s) and/or media node(s), are              (“WAN'), Private Area Network (“PAN), peer-to-peer net
                                                       US 9,300,723 B2
                          3                                                                              4
work, near field communication (NFC), Bluetooth net                       50, the media node(s) 30 may be powered on or otherwise
work, etc. As best shown in FIGS. 2 and 3, it is also contem              have wireless or Bluetooth capabilities activated.
plated that, especially wherein the interactive computer                     Furthermore, the media terminal(s) 20 disposed in acces
network 40 is a Bluetooth or peer-to-peer network, the media              sible relation to the interactive computer network 40 are
terminal(s) 20 and/or the media node(s)30 can function as the             structured to detect the media node(s)30 as the media node(s)
networking device(s) 42, at least to the extent of defining the           30 is disposed within the confines of or is otherwise detect
interactive computer network 40. Additionally, and referring              able within the wireless range 50. Particularly, in at least one
again to FIG. 1, at least one interactive computer network 40'            embodiment, each media node 30 includes a node identifier
of at least one embodiment includes access to the WorldWide               structured to distinguish one media node 30 within the wire
Web, for example via the Internet. Such access to the World
                                                                     10   less range 50 from another. For example, the node identifier
WideWeb 40" may be facilitated in any manner, including but               may include a device name, model/serial number, Media
not limited to, via a cable or DSL modem 44, as shown in FIG.             Access Control (“MAC) address, or Internet Protocol (“IP')
1, or via one or more satellites 46 and/or one or more towers
                                                                          address. Accordingly, as the media node 30 enters or is oth
                                                                          erwise disposed within the wireless range 50, the media ter
or base stations 48, as illustrated in FIG. 2.                       15   minal 20 is structured to detect and/or identify the media node
   In addition, and still referring to FIGS. 1 through 3, at least        30, for example, by the corresponding node identifier.
one embodiment of the present system 10 includes a wireless                  In addition, at least one embodiment of the present system
range 50 structured to permit access to the one or more inter             10 includes a terminal program disposed in an accessible
active computer networks 40. In particular, as shown in FIG.              relation to the media terminal 20. In particular, the terminal
1, the wireless range 50 may be at least partially defined by             program of at least one embodiment is a computer Software
networking devices 42. Such as a wireless router, access point,           program structured to facilitate the practice of the present
switch, etc. In yet another embodiment, as shown in FIGS. 2               system 10 in the intended fashion, at least from the media
and 3, however, the wireless range 50 may be partially defined            terminal 20 side of the system 10. The terminal program, of at
by the media terminal 20 and/or media node 30, such as, for               least one embodiment, may be disposed on the media termi
example, wherein the interactive computer network 40                 25   nal 20, Such as, for example, on a hard drive, or other memory
includes a Bluetooth or peer-to-peer network.                             device associated with the media terminal 20. In yet another
   In addition, and as an attempt to minimize or eliminate                embodiment, however, the terminal program may be acces
unauthorized access or security breaches to the interactive               sible via the at least one interactive network 40, 40', such as,
computer network 40, the interactive computer network 40                  for example, via the World Wide Web. For example, in the
and/or the various networking device(s) 42 may include one           30   embodiment wherein the terminal program is accessible via
or more networking device security measures 41 including a                the World WideWeb, a user may direct a web browser dis
firewall, and/or passwords/keys such as, for example, Wi-Fi               posed in the media terminal 20 to a particular web site, which
Protected Access (“WPA) keys, and/or Wireless Application                 then runs or executes the terminal program and/or downloads
Protocol (“WAP) keys. Accordingly, only authorized indi                   the terminal program to the media terminal 20.
viduals or computers may generally have access to the inter          35      Either way, the terminal program may include at least one
active computer network 40 through the firewall, via use of               Script which is structured to consistently or periodically
the password(s)/key(s), and/or any other networking device                monitor the wireless range 50 associated with the interactive
security measure(s) 41.                                                   computer network 40 for the existence of media nodes 30.
   The present system 10 further includes at least one digital            When a media node 30 is disposed within the wireless range
media file 60 initially disposed or saved on at least one of the     40   50, the terminal program may be structured or configured to
media terminal(s) 20 or media node(s) 30. Specifically,                   automatically alert a user at the media terminal 20 of the
the digital media file(s) 60 may be disposed on the media                 existence or detection of the media node 20. In particular, the
terminal(s) 20, the media node(s) 30, or both. However, it                terminal program may deploy a pop-up display, play an audio
should be apparent that for purposes of the present system 10,            alarm or tone, etc. On the other hand, the terminal program
the digital media file 60 need not necessarily be created or         45   may be structured or configured to alert or notify the user of
originated on either the media terminal(s) 20 or the media                any detected media nodes 30 only upon the user's specific
node(s) 30. In particular, the digital media file(s) 60 may               instructions. For example, the media terminal 20, and in par
include virtually any electronic file or data Such as a digital           ticular the terminal program thereof, may be structured to list
photograph, video, audio, animation, text, or any other elec              or display the media nodes 30 currently disposed within the
tronic document or object.                                           50   wireless range 50 upon the user clicking on or otherwise
   Moreover, in at least one embodiment of the present system             manipulating a corresponding option of the terminal pro
10, the media node(s) 30 is disposable within the wireless                gram.
range 50, wherein the media node 30 is detectable by the                     At least one embodiment of the present system 10 further
media terminal 20. In particular, as stated above, in at least            includes a communication link 70 structured to dispose the
one embodiment, the media node 30 includes a portable                55   media terminal(s) 20 and the media node(s) 30 in a commu
device. Such as a mobile or cellular phone, PDA, laptop, etc.             nicative relation with one another via the interactive computer
Accordingly, the media node 30 may be disposed within, i.e.,              network 40. In particular, the communication link 70 of the
enter, the confines of the wireless range 50, for example,                various embodiments of the present system 10 is created
whenauser or individual carries the media node 30 therein. In             and/or requested by the media terminal 20. As stated above,
addition, for purposes of the present system 10, the media           60   the media terminal 20 is structured to detect the media node(s)
node 30 may be disposed within the wireless range 50 when                 30 disposed within the wireless range 50. As also stated
the device is powered on, activated, or otherwise configured              above, the media node 30 may, but need not, however, be
into a discoverable and/or detectable state while simulta                 configured to have access to the interactive computer network
neously being physically disposed within the confines of the              40. For example, the interactive computer network 40 and/or
wireless range 50, and as such, the media node 30 need not           65   the corresponding networking device(s) 42 may be equipped
necessarily be portable or easily movable. For instance, while            with one or more security measures 41, including a WEP key
physically disposed within the confines of the wireless range             or other password. The media node 30 may, but need not have
                                                      US 9,300,723 B2
                            5                                                                             6
access to the WEP key or other security measure 41 so as to             selectively transmitted therebetween. In particular, if the digi
access the corresponding interactive computer network 40.               tal media file 60 is initially disposed on the media node 30, the
Even so, the media terminal 20 is structured to create and/or           media node 30 and the media terminal 20 may cooperatively
initiate a communication link 70 with the one or more                   communicate via the communication link 70 such that the
detected media nodes 30 disposed within the wireless range         5    digital media file 60 may be transmitted from the media node
50, for example, by sending and/or transmitting a request to            30 to the media terminal 20. In addition, the converse is also
the corresponding media node(s) 30 to establish a communi               true. Particularly, if the digital media file 60 is disposed on the
cation link 70 therewith via the interactive computer network           media terminal 20, the media node 30 and the media terminal
40. As illustrated in FIG.1, the media terminal 20 need not be          20 may cooperatively communicate via the communication
disposed within the wireless range 50 in order to detect the       10   link 70 such that the digital media file 60 may be transmitted
media nodes 30 or to create and/or initiate a communication             from the media terminal 20 to the media node 30. Further
link 70 therewith. In at least one embodiment of the present            more, in at least one embodiment of the present system 10, the
system 10, the media terminal 20 does, however, need to be              device on which the digital media file 60 is initially disposed,
disposed in an accessible relation with the interactive com             such as the media node 30 or the media terminal 20, is struc
puter network 40, for example, wirelessly or via a direct cable    15   tured to “push the digital media file 60 to the receiving
43.                                                                     device 20, 30 via the communication link 70. Similarly, in at
   More in particular, the communication link 70 of at least            least one embodiment, once the communication link 70 is
one embodiment of the present specification is structured to            established, the receiving device 20, 30 is structured to “pull
bypass one or more media terminal security measures 21,                 the digital media file 60 from the transmitting device 30, 20
media node security measures 31, and/or networking device               via the communication link 70.
security measures 41. Moreover, the security measures 21,                  For illustrative purposes only, the communication link 70,
31, 41 may includes passwords, keys, firewalls, etc. struc              the terminal program, and/or the node program may be struc
tured to minimize or eliminate unauthorized access to the               tured to include a selective set of parameters which define or
corresponding media terminal 20, media node 30, networking              limit the permissions associated with the communication link
device(s) 42, and/or interactive computer network 40, 40'.         25   70. In particular, in at least one embodiment, the selective set
Referring again to FIG. 1, in the embodiment wherein the                of parameters may include the option of transmitting the
interactive computer network 40 and the wireless range 50 are           digital media file 60 via the communication link 70 merely for
at least partially defined by networking device(s) 42. Such as          purposes of displaying and/or playing the digital media file
a router, access point, or Switch, once established, the com            60, saving the digital media file 60, manipulating or otherwise
munication link 70 is structured to be disposed between the        30   editing the digital media file 60, etc. In the various embodi
media terminal 20 and the media node 30, and through the                ments of the present system 10, it is contemplated that these
corresponding networking device(s) 42. Particularly, in at              parameters may be selected from either the media terminal 20
least one implementation of the present system 10, because              or the media node 30, at various times. For instance, the
the media terminal 20 is disposed in an accessible relation to          parameters may be selected by the media terminal 20, or a
the interactive computer network 40, and because the com           35   user in control thereof, when the communication link 70 is
munication link 70 is created and/or initiated by the media             created and/or initiated, or by either the media terminal 20 or
terminal 20, the communication link 70 can be established               the media node 30 when the communication link 70 is
regardless of whether the corresponding media node 30 inde              accepted or created.
pendently has access to the interactive computer network 40.              Furthermore, it is contemplated that the protocol 10 of the
In addition, the initiation of the communication link 70 by the    40   present system includes a plurality of versions of the terminal
media terminal 20, Such as through a request to establish a             program and/or the node program, stated and described
communication link 70, at least partially allows the commu              above. For instance, at least one embodiment includes at least
nication link 70 to bypass the firewall or other media terminal         one limited version of the terminal and/or node programs and
security measure(s) 21.                                                 at least one full version of the programs. It is contemplated
  Moreover, the media terminal 20 of at least one embodi           45   that the limited versions of the terminal and/or node programs
ment of the present system 10 may be structured or configured           are distributed at no cost or at least a lower cost than the
to automatically create and/or initiate a communication link            corresponding full versions, and as such, provide limited
70 with the detected media nodes 30. However, more practi               functionality. Of course, the terminal and/or node programs,
cally, a user in control of the media terminal 20 may direct the        whether the limited and/or full versions, may come pre-in
media terminal 20 to create and/or initiate the communication      50   stalled with the corresponding media terminal 20 or media
link 70 with one or more selected media node(s) 30, for                 node 30.
example, via the terminal program. Similarly, the media node              Moreover, for illustrative purposes only, FIG. 4 shows one
30 may be structured or configured to automatically acceptor            implementation of the system 10 in accordance with the
decline creation of the communication link 70 initiated by the          present specification, generally indicated as 100. In particu
media terminal 20. However, in at least one embodiment of          55   lar, and as above, in at least one embodiment, the media node
the present system 10, the media node(s)30 may be structured            30 may include a portable device, such as for example, a
or configured for a user in control of the media node 30 to             mobile phone, a cellular telephone, PDA, or mobile com
selectively accept or decline the creation or establishment of          puter. For purposes of the illustrative implementation of FIG.
a communication link 70 initiated by the corresponding                  4, the interactive computer network 40 includes a wireless
media terminal 20. As such, in at least one embodiment, the        60   range 50 located in one or more offices or rooms, wherein the
media node 30 includes one or more node programs struc                  media terminal 20 is also disposed within one of the offices or
tured to facilitate the practice of the present system 10 in the        rooms in accessible relation to the interactive computer net
intended fashion, at least from the media node 30 side of the           work 40.
system 10.                                                                 Furthermore, the digital media file 60 of the present illus
  Once the communication link 70 is initiated, accepted,           65   trative implementation of FIG. 4 may be disposed on the
and/or ultimately established between the media terminal 20             media node 30, whereas the user in control of the media node
and the media node 30, the digital media file(s) 60 may be              30 desires to display the digital media file 60 on the display
                                                       US 9,300,723 B2
                               7                                                                          8
device 26 of the media terminal 20. For example, a user of a                   only transferring the at least one digital media file to, and
wireless mobile device (i.e., an example of a media node 30)                   displaying the at least one digital media file on, the at
can use the wireless mobile device to control the display of a                 least one media terminal.
digital media file 60 on a display (i.e., an example of display             2. The method of claim 1, wherein the security measure is
device 26) of a vehicle media system (i.e., an example of a               a firewall.
media terminal 20) within an automobile. The vehicle media                  3. The method of claim 1, wherein the transmission of the
system may be part of a vehicle navigation system. Alterna                media file from the at least one media node to the at least one
tively, the vehicle media system may include one or more                  media terminal completely bypasses the security measure.
displays within the vehicle that are separate from the vehicle              4. The method of claim 1, wherein the at least one media
navigation system. In another aspect, the vehicle media sys          10   terminal is a navigation system.
tem includes an audio system (e.g., the radio) of the vehicle.              5. The method of claim 1, wherein the at least one media
   As shown in FIG. 4, the media node 30 may be disposed                  terminal is an audio system.
within the wireless range 102. For example, the user in con                  6. The system of claim 1, wherein the communication link
trol of, and/or having possession of the media node 30 may                is at least one of a peer-to-peer connection, bluetooth connec
walk into the office which is disposed within the wireless           15   tion, and a WiFi connection.
range 50. As stated above, once the media node 30 is disposed                7. The system of claim 1 wherein the at least one digital
within the wireless range 50, as shown at 104, the media                  media file is at least one of an image file, video file, gaming
terminal 20 is structured to detect the media node 20. The                file, and a streaming video file.
media terminal 20 may then create and/or initiate a commu                    8. The system of claim 1, further comprising presenting the
nication link 70 between the media terminal 20 and the media              at least one digital media file on a display.
node 30 via the interactive computer network 40, as shown at                 9. The system of claim 1, wherein the at least one digital
106, for instance, by sending a request thereto. The media                media file is provided by the at least one media node.
node 30 may then accept the request by the media terminal 20,                10. The system of claim 1, wherein the at least one digital
which establishes the communication link 70, as illustrated at            media file is received from a server upon instructions pro
108 in FIG. 4. Once the communication link 70 is established,        25   vided by the at least one media node.
the digital media file 60 may be transmitted, i.e., “pushed' or              11. The system of claim 1, wherein the at least one digital
“pulled, between the media node 30 and the media terminal                 media file is received from a server upon instructions pro
20, as shown at 110.                                                      vided by the wireless mobile device.
   More in particular, because the digital media file 60, for                12. A media system configured to receive a media file from
purposes of the illustrative implementation shown in FIG. 4,         30   a wireless mobile device over communication network, com
is initially disposed on the media node 30, the digital media             prising:
file 60 may be transmitted, i.e., "pushed” or “pulled', to the               a wireless receiver;
media terminal 20 from the media node 30 via the commu                       a security measure; and
nication link 70. In particular, the media terminal 20 may                   the media system disposed in an accessible relation to at
display the digital media file 60, save the digital media file 60,   35         least one interactive computer network that has a wire
and/or manipulate or edit the digital media file 60. In addition,               less range structured to permit authorized access to said
the media terminal 20, in at least one embodiment, may be                       at least one interactive computer network,
structured to transmit the digital media file 60 and/or the                  the wireless mobile device within said wireless range,
edited media file back to the media node 30 via the commu                       wherein said wireless mobile device is detectable by said
nication link 70.                                                    40         media system,
  What is claimed is:                                                        at least one digital media file initially disposed on the
  1. A media system, comprising:                                                wireless mobile device, said media system being struc
  at least one media terminal disposed in an accessible rela                    tured to detect said wireless mobile device disposed
     tion to at least one interactive computer network,                         within said wireless range,
  a wireless range structured to permit authorized access to         45      a communication link structured to dispose said media
     said at least one interactive computer network,                            system and said wireless mobile device in a communi
  at least one media node disposable within said wireless                      cative relation with one another via said at least one
     range, wherein said at least one media node is detectable                interactive computer network,
     by said at least one media terminal,                                   said communication link being initiated by said media
  at least one digital media file initially disposed on at least     50        system,
     one of said at least one media terminal or said at least one           said wireless mobile device and media system being struc
     media node, said at least one media terminal being struc                 tured to transmit said at least one digital media file
     tured to detect said at least one media node disposed                     therebetween via said communication link, and
     within said wireless range,                                            said communication link is structured to bypass the Secu
  a communication link structured to dispose said at least one       55       rity measure of the media system for a limited permis
     media terminal and said at least one media node in a                      sible use of the communication link by the wireless
     communicative relation with one another via said at least                mobile device for only transferring the at least one digi
    one interactive computer network,                                         tal media file to, and displaying the at least one digital
  said communication link being initiated by said at least one                media file on, the media system.
     media terminal,                                                 60     13. The media system of claim 12, wherein the security
  said at least one media node and said at least one media                measure is a firewall.
     terminal being structured to transmit said at least one                 14. The media system of claim 12, wherein the transmis
     digital media file therebetween via said communication               sion of the at least one digital media file from the wireless
     link, and                                                            mobile device to the media system completely bypasses the
  said communication link is structured to bypass at least one       65   security measure.
    media terminal security measure for a limited permis                     15. The media system of claim 12, wherein the media
     sible use of the communication link by the media node to             system is a navigation system.
                                                      US 9,300,723 B2
                                9                                                                     10
   16. The media system of claim 12, wherein the media                    31. The method of claim 22, wherein the at least one digital
system is an audio system.                                              media file is received from a server upon instructions pro
   17. The media system of claim 12, wherein the communi                vided by the wireless mobile device.
cation link is at least one of a peer-to-peer connection, blue            32. A wireless mobile device configured to transmit a
tooth connection, and a WiFi connection.                                media file to a media system over a communication network
   18. The media system of claim 12 wherein the at least one            having a security measure comprising:
digital media file is at least one of an image file, video file,          the media system disposed in an accessible relation to at
gaming file, and a streaming video file.                                     least one interactive computer network that has a wire
   19. The media system of claim 12, wherein the further           10
                                                                             less range structured to permit authorized access to said
media system is configured to present the at least one digital               at least one interactive computer network,
media file on a display.                                                  the wireless mobile device within said wireless range,
   20. The media system of claim 12, wherein the at least one                wherein said wireless mobile device is detectable by said
media file is provided by the wireless mobile device.                        media system,
   21. The media system of claim 12, wherein the at least one      15     at least one digital media file initially disposed on the
digital media file is received from a server upon instructions               wireless mobile device, said media system being struc
provided by the wireless mobile device.                                      tured to detect said wireless mobile device disposed
   22. A method of transferring a media file from a wireless                 within said wireless range,
mobile device to a media system over a communication net                  a communication link structured to dispose said media
work, the media system including a security measure, com                     system and said wireless mobile device in a communi
prising:                                                                     cative relation with one another via said at least one
   disposing the media system in an accessible relation to at               interactive computer network,
      least one interactive computer network that has a wire              said communication link being initiated by said media
      less range structured to permit authorized access to said              system,
      at least one interactive computer network, wherein the       25     said wireless mobile device and media system being struc
      wireless mobile device within said wireless range,                    tured to transmit said at least one digital media file
      wherein said wireless mobile device is detectable by said              therebetween via said communication link, and
      media system,                                                       said communication link is structured to bypass the Secu
   initially disposing at least one digital media file on the      30
                                                                            rity measure of the media system for a limited permis
      wireless mobile device, said media system being struc                  sible use of the communication link by the wireless
      tured to detect said wireless mobile device disposed                  mobile device for only transferring the at least one digi
      within said wireless range,                                           tal media file to, and displaying the at least one digital
   structuring a communication link to dispose said media                   media file on, the media system.
      system and said wireless mobile device in a communi          35     33. The wireless mobile device of claim 32, wherein the
     cative relation with one another via said at least one             security measure is a firewall.
     interactive computer network,                                        34. The wireless mobile device of claim 32, wherein the
  initiating said communication link by said media system,              transmission of the at least one digital media file from the
  transmitting by said wireless mobile device to the media              wireless mobile device to the media system completely
     system said at least one digital media file therebetween      40   bypasses the security measure.
     via said communication link, and                                     35. The wireless mobile device of claim 32, wherein the
  wherein said communication link is structured to bypass               media system is a navigation system.
    the security measure of the media system for a limited                36. The wireless mobile device of claim 32, wherein the
    permissible use of the communication link by the wire               media system is an audio system.
    less mobile device for only transferring the at least one      45     37. The device of claim 32, wherein the communication
    digital media file to, and displaying the at least one              link is at least one of a peer-to-peer connection, bluetooth
    digital media file on, the media system.                            connection, and a WiFi connection.
  23. The method of claim 22, wherein the security measure                 38. The device of claim 32 wherein the at least one digital
is a firewall.                                                          media file is at least one of an image file, video file, gaming
  24. The method of claim 22, wherein the transmission of          50   file, and a streaming video file.
the at least one digital media file from the wireless mobile               39. The device of claim 32, wherein the device is config
device to the media system completely bypasses the security             ured to present the at least one digital-media file on a display.
  CaSU.                                                                    40. The device of claim 32, wherein the at least one digital
  25. The method of claim 22, wherein the media system is a             media file is provided by the wireless mobile device.
navigation system.                                                 55      41. The device of claim 32, wherein the at least one digital
  26. The method of claim 22, wherein the media system is               media file is received from a server upon instructions pro
an audio system.                                                        vided by the wireless mobile device.
  27. The method of claim 22, wherein the communication                    42. A transfer system from transferring a media file over a
link is at least one of a peer-to-peer connection, bluetooth            communication network, comprising a media system; and a
connection, and a WiFi connection.                                 60   wireless mobile device, wherein the media system includes:
   28. The method of claim 22, wherein the at least one digital           a wireless receiver,
media file is at least one of an image file, video file, gaming           a security measure, and
file, and a streaming video file.                                         a processor configured to
   29. The method of claim 22, further comprising presenting              the media system disposed in an accessible relation to at
the at least one digital media file on a display.                  65        least one interactive computer network that has a wire
   30. The method of claim 22, wherein the at least one digital              less range structured to permit authorized access to said
media file is provided by the wireless mobile device.                        at least one interactive computer network,
                                                  US 9,300,723 B2
                            11                                                                12
the wireless mobile device within said wireless range,          43. The transfer system of claim 42, wherein the security
   wherein said wireless mobile device is detectable by said measure is a firewall.
   media system,                                                44. The transfer system of claim 42, wherein the transmis
at least one digital media file initially disposed on the sion of the at least one digital media file from the wireless
   wireless mobile device, said media system being struc- 5 mobile device to the media system completely bypasses the
   tured to detect said wireless mobile device disposed security measure.
   within said wireless range,                                  45. The transfer system of claim 42, wherein the media
a communication link structured to dispose said media system          is a navigation system.
   system and said wireless mobile device in a communi          46. The transfer system of claim 42, wherein the media
   cative relation with one another via said at least one 10
   interactive computer network,                              system is an audio system.
said communication link being initiated by said media link47.isThe         system of claim 42, wherein the communication
                                                                      at least one of a peer-to-peer connection, bluetooth
   system,
said wireless mobile device and media system being struc connection,        and a WiFi connection.
                                                                48. The system of claim 42 wherein the at least one digital
   tured to transmit said at least one digital media file 15 media   file is at least one of an image file, video file, gaming
   therebetween via said communication link, and
said communication link is structured to bypass the Secu file,49.andThe
                                                                       a streaming video file.
                                                                          system of claim 42, wherein the system is config
   rity measure of the media system for a limited permis ured to present       the at least one digital media file on a display.
   sible use of the communication link by the wireless          50. The   system   of claim 42, wherein the at least one digital
   mobile device for only transferring the at least one digi
   tal media file to, and displaying the at least one digital media file is provided by the wireless mobile device.
   media file on, the media system.                                                     k   k   k   k   k
